Citation Nr: 1714550	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-24 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 40 percent since September 14, 2011, for degenerative joint disease of the lumbar spine.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) since September 14, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran died in December 2015. His surviving spouse has been substituted for this claim. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's lumbar spine disability manifested with forward flexion of at worse 20 degrees but did not demonstrate unfavorable ankylosis during the appellate period.

2. After affording the Veteran the benefit of the doubt, his service-connected disabilities prevented him from securing or following gainful employment.



CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent since September 14, 2011, for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic code (DC) 5242 (2016).

2. The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016).

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. Regarding claims for increased disability ratings, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued a notice letter to the Veteran in September 2011 that met the VCAA notice requirements.

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided. The Veteran's medical treatment records, pertinent private medical records, VA examination reports, and personal statements have been added to the case file. There is no indication of any additional relevant evidence that has not been obtained.

Regarding the duty to provide adequate VA medical examinations, the Veteran was provided thorough VA examinations in October 2011 and April 2014. These examinations fully addressed the Veteran's allegations and symptoms, and are probative. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating degenerative joint disease of the lumbar spine, including the functional impact of the Veteran's disability upon his occupational and social functioning. There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2016).

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Degenerative arthritis of the spine is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned for forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). The Veteran was service-connected for radiculopathy of the right and left lower extremities in a June 2013 rating decision effective September 14, 2011. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2).

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 38 C.F.R.       § 4.71a, DC 5243 (2016). An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id.at Note (1).

In an October 2011 VA medical examination, the Veteran reported that, during flare ups, his back pain would spread down his legs and that he could "hardly do anything when this happens." The examiner noted the Veteran's lumbar spine showed forward flexion to 20 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral flexion to 10 degrees, all with no objective evidence of painful motion. The examiner noted the Veteran was barely able to get out of his wheelchair for the examination or for the range of motion (ROM) testing. Repetitive testing could not be performed due to age, weakness and shortness of breath. 

The examiner noted contributing factors to functional loss included less movement than normal, weakened movement, incoordination, pain on movement, instability, locomotion disturbance, and interference with sitting, standing and/or weight-bearing activities. The Veteran had localized tenderness and guarding or muscle spasms that resulted in an abnormal gait. The examiner noted the Veteran's severe intermittent pain, paresthesias/dysethesias, and numbess in his right lower extremity and moderate intermittent pain, paresthesias/dysethesias, and numbess in his left lower extremity. No other neurological abnormalities were found. The examiner also noted the Veteran had intervertebral disc syndrome (IVDS) with incapacitating episodes of at least 2 weeks but less than 4 weeks in the past 12 months. The examiner noted the Veteran used a wheelchair constantly. Imaging studies confirmed probable mild lumbosacral disc derangement and mild degenerative spondylosis. The examiner noted the Veteran's lumbar condition did not impact his ability to work. 

In an April 2014 VA medical examination, the Veteran reported he was in constant and severe pain during flare ups, which happened two to three times per week, lasting typically five to six hours each time. His lumbar spine showed forward flexion of 60 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10, right lateral rotation to 15, and left lateral rotation to 15, all with no objective evidence of painful motion. The Veteran was able to perform repetitive testing, with forward flexion to 60 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees. Contributing factors to functional loss included less movement than normal and pain on movement. The Veteran had localized tenderness but no muscle spasms or guarding resulting in an abnormal gait or contour. The examiner noted the Veteran had severe intermittent radicular pain in both his right and left lower extremities and concluded he had mild radiculopathy. The Veteran did not have ankylosis of the lumbar spine. He had IVDS but no incapacitating episodes over the past 12 months. The examiner noted the Veteran's occasional use of assistive devices, including a cane, walker and motorized scooter. The examiner also noted "no evidence of incomplete paralysis."  The examiner noted the Veteran's lumbar condition did not impact his ability to work. 

After affording the Veteran the benefit of the doubt, his lumbar spine disability symptoms warrant a rating of 40 percent, but no higher, for the entire appellate period. Specifically, the October 2011 examination report showed the Veteran's forward flexion was limited to 20 degrees. Furthermore, he did not demonstrate ankylosis of the lumbar spine and his IVDS did not result in any incapacitating episodes within the last 12 months of the examination. Thus, the Veteran's disability picture more approximated a 40 percent disability rating, but not higher, for the entire appellate period. 

Extra-Schedular Consideration and Total Disability based on Individual Unemployability (TDIU)

The Board has also considered whether referral for extra-schedular consideration is warranted. In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made. 38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). In this case, the record does not establish that the rating criteria are inadequate. 

The medical findings, including limitation of motion, pain and abnormal gait, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impairment of health, incapacitating episodes, and chronic residuals. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). Moreover, the Veteran had not expressly raised the matter of entitlement to an extraschedular rating. His contentions had been limited to those discussed above, that his back disability caused increased pain during flare ups, which is reflected by the assigned rating. 

In view of the circumstances, the Board finds that the rating schedule is adequate and referral for extraschedular consideration is not needed under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board has considered whether to address the issue of TDIU. See 38 C.F.R. §§ 3.340, 4.16 (2016); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009). The Veteran contended he retired in 1989 from his 29-year career as a defense contractor because of his service-connected back disability and related radiculopathy disabilities because he had trouble standing, sitting and walking. During the appellate period for his claim for an increased rating of his lumbar spine, the Veteran submitted a formal claim for TDIU. The Board will consider a claim for TDIU raised as part of the increased rating claim.

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Taking into consideration the Board's decision above, the Veteran received compensation for his lumbar spine disability rated as 40 percent disabling, and radiculopathy of the lower right and left extremities, rated as 40 percent and 20 percent, respectively. The combined rating for these disabilities is 70 percent and the lumbar spine disability is rated at 40 percent. The Veteran meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. Thus, the remaining question to be answered is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

After affording the Veteran the benefit of the doubt, his service-connected disabilities prevented him from securing or following gainful employment.

During the October 2011 VA medical examination, the Veteran reported he fractured his sacrum in 1945 and that he has had pain ever since. He reported his back pain flare ups spreads to his leg and that "he can hardly do anything when this happens."  The examiner noted that the Veteran had difficulty getting out of his wheelchair during the examination and could "barely" conduct the range of motion testing. The examiner was unable to conduct the repeat test because the Veteran could not remain out of his wheelchair. The examiner noted, however, that any functional loss caused by the disability did not impact the Veteran's ability to work. 

In June 2013, the Veteran reported he must take Percocet and Oxytocin pain killers to dull the pain and had to have others perform chores for him. 

In both his July 2013 and October 2013 TDIU applications, the Veteran reported he retired because his back and leg conditions prevented him from sitting or standing for long periods of time, due to pain, lack of mobility and the need for pain and muscle relaxers. 

During the April 2016 VA medical examination, the Veteran reported constant and severe pain, which radiated down both his legs, at least three times a week, typically lasting four to five hours. The Veteran noted the pain occurred when he would negotiate stairs or take out the trash. The examiner noted pain on movement, spinal tenderness and that the Veteran used assistive locomotion devices, including a cane, a walker and a mobilized scooter. The examiner opined the Veteran's service-connected conditions "would preclude him from working in a physically demanding job" and "he [had] medical conditions that would make it difficult working in any capacity." The examiner also opined, however, that "based solely on the service-connected disability addressed in this examination the [Veteran] could be gainfully employed. 

Upon review of all lay and medical evidence, and after affording the Veteran the benefit of the doubt, the Board finds that his service-connected disabilities prevented him from securing or following gainful employment. Specifically, the Board finds the Veteran's constant and severe pain while sitting or standing to be highly probative of his inability to work. The Veteran was in constant pain, used assistive locomotion devices, and needed to take strong medications to alleviate his constant back and leg pain. 

The Board has considered the April 2016 examiner's opinion that based solely on his lumbar spine disability, the Veteran could be gainfully employed. However, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. 
§ 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). The overall disability picture of the Veteran during the appellate period reflects an inability to work in either a physical or sedentary capacity. 

Given these reasons, and after resolving all doubt in the Veteran's favor, the Board finds that his service-connected disabilities prevented him from being able to secure or follow gainful employment. Thus, the TDIU claim is granted. 38 U.S.C.A.           § 5107(b); 38 C.F.R. § 3.102.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is not applicable with regards to the claim for an increased rating of the Veteran's lumbar spine disability because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to a disability rating in excess of 40 percent since September 14, 2011, for degenerative joint disease of the lumbar spine is denied. 

TDIU since September 14, 2011 is warranted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


